Citation Nr: 0414479	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  94-45 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey,  Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to February 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for a seizure disorder.

In a June 1996 decision, the Board reopened the claim for 
service connection for a seizure disorder and remanded it for 
additional development.  When the case came back to the 
Board, it denied the claim in an August 1997 decision.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a decision in 
March 1999, vacated and remanded the claim.

In November 1999, the Board requested an opinion from an 
independent medical expert concerning the etiology of the 
veteran's seizure disorder.  Following the receipt of the 
opinion in December 1999, a copy of such was provided to the 
Veterans of Foreign Wars of the United States.  The veteran 
and that organization were afforded the opportunity to 
present additional argument.  Thereafter, the Board 
reconsidered the claim, and denied it again in an April 2000 
decision.  The veteran again appealed the decision to the 
Court.  In November 2000, the Secretary of VA and the veteran 
(the parties) filed a joint motion to vacate the April 2000 
decision and remand the claim back to the Board.  
Specifically, they stated that the independent medical expert 
report was provided to the Veterans of Foreign Wars of the 
United States, and not to the veteran's actual 
representative, which is the private attorney listed on the 
cover page of this decision.  The Court granted the joint 
motion that same month.  

In April 2001, the Board denied the claim for service 
connection for a seizure disorder.  The veteran again 
appealed the decision to the Court.  In October 2003, the 
parties filed a joint motion to vacate the April 2001 Board 
decision and remand the claim, asserting that such was 
warranted as the Board needed to provide adequate reasons or 
bases for its decision in accordance with 38 U.S.C. 
§ 7104(d)(1) and for readjudication of the claim in light of 
the recently-issued Office of General Counsel precedential 
opinion, VAOPGCPREC 3-2003 (July 2003).  The Court granted 
the joint motion that same month.  

The case has been returned to the Board for further appellate 
review. 

The Board notes that the veteran has raised the issue of 
whether there was clear and unmistakable error in the July 
1981 rating decision that denied service connection for a 
seizure disorder.  That matter has been neither procedurally 
prepared nor certified for appellate review, and is 
accordingly referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 ( 
1995).


FINDINGS OF FACT

1.  A seizure disorder was not noted at the time of entry 
into active duty, and the veteran is presumed to have been in 
sound condition.  

2.  The evidence of record establishes that a seizure 
disorder clearly and unmistakably existed prior to service.

3.  The evidence of record establishes that a seizure 
disorder increased in severity during service.  

4.  The presumption of soundness has not been rebutted.


CONCLUSION OF LAW

A seizure disorder was incurred in service.  38 U.S.C.A. 
§§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

I.  Factual Background

On a report of medical history in conjunction with the 
entrance examination in May 1979, the veteran denied ever 
having had epilepsy or fits.  A neurologic evaluation on the 
enlistment examination in May 1979 was normal.  On a review 
of medical history, dated October 1979, the veteran stated 
"yes" to ever having been treated for "Convulsions 
(epilepsy)."  He wrote next to that question, "will 
explain."  He also indicated that he was taking medication 
("Parafon orte #30") and that he had been hospitalized in 
the past five years "for shots after fects [sic]."  No 
further explanation was provided as to the history of 
convulsions.

The veteran was seen in January 1980 and his roommate stated 
that earlier that day, the veteran had been unable to move 
his body for 15-20 minutes.  The veteran reported that during 
that time, he was not aware of person, place or time.  He 
indicated that it had happened two more times that day.  The 
veteran related that he had had seizures three months earlier 
in basic training.  He stated that a test had reportedly been 
done at that time, and the veteran stated that he had been 
given medication for seizures during "AIT."  Clinical 
examination was normal.  

The following month, the veteran was brought in by ambulance 
from the mess hall.  It was reported that while standing in 
line, the veteran had collapsed with facial movements and a 
loss of consciousness.  The examiner stated the veteran was 
on unknown seizure medications "when [a] civilian," and 
that he had experienced similar episodes every 4-5 months 
since, but that he was no longer on medication.  The examiner 
noted that the initial history and physical on enlistment did 
not indicate any seizure history.  He noted that the veteran 
reported he had undergone multiple electroencephalograms and 
a brain scan without any abnormalities.  He claimed that he 
had chest pain just prior to the seizures.  Neurologic 
examination was grossly intact.  The assessment was that the 
episode was consistent with grand mal seizure.  The veteran 
was seen the next day and was feeling fine.  Dilantin was 
prescribed.

Later in February 1980, the veteran complained of a seizure 
the previous night, and he requested a further work-up.  A 
roommate stated that the veteran had had an episode of 
general motor movements with foaming of the mouth.  The 
assessment was grand mal seizures.  His dosage of Dilantin 
was increased.  On a referral in February 1980 for an 
electroencephalogram, it was reported that the veteran had a 
seizure history, mostly in civilian records, which were "not 
available."  A March 1980 electroencephalogram was normal.  

In May 1980, the veteran stated that he had had two 
generalized seizures during the night and another while in 
formation over the previous two days.  Electroencephalogram 
was normal.  The veteran was advised about compliance with 
his medication.  An undated report shows that the veteran 
complained of seizures.  He stated that his friend saw him 
jerking and kicking.  He added that he had not taken Dilantin 
for six days, as he had run out of medication.  The veteran 
related that he was dizzy and had a sore chest, which he 
noted was how he would typically feel after a seizure.  An 
examination showed no focal neurological findings.  The 
assessment was seizure disorder.  A urine test was negative 
for evidence of drug abuse.

In August 1980, the veteran reported that he had had a 
seizure the night before.  He complained of severe stress and 
sleeplessness for the last few days.  The assessment was 
breakthrough seizure, secondary to anxiety.  The veteran was 
seen in November 1980 and stated that he had had a seizure 
one-half hour earlier.  He noted that he was on Dilantin, but 
that he had not taken his medication that day.  Following an 
examination, the assessment was seizure.  He was given 
Dilantin and, while being observed, had a seizure with 
stiffening of the limbs, facial jerking, and excessive 
salivating.  He was calm about one to one-and-one-half 
minutes later.  He had another seizure several minutes later, 
and again about one hour later.

A medical board examination in November 1980 revealed that a 
neurologic examination was abnormal, and that the veteran had 
generalized tonic-clonic seizures.  The medical board 
proceeding report notes epileptic seizures of the grand-mal 
type.  The medical board concluded such existed prior to 
entry into service and were not aggravated by active duty.

The veteran was hospitalized in December 1980, complaining of 
episodes of loss of consciousness, having occurred about a 
dozen times since 1974.  The episodes were preceded by 
dizziness and were followed by confusion, amnesia for the 
time of unconsciousness, and soreness of the arms, legs, and 
chest.  The veteran stated that witnesses later told him that 
his eyes rolled up and all his limbs jerked while he was 
unconscious.  He noted treatment with Phenytoin in 1979, but 
reported he had taken it only sporadically since then and 
that the seizures had continued.  The diagnosis was epileptic 
seizures, grand mal.  He was referred to a Physical 
Evaluation Board.

A December 1980 DA Form 2496, Application for Expeditious 
Discharge, shows the following statement:  

I request discharge for my physical 
disability.  I have been informed that, 
based upon the findings and 
recommendations of a medical board, I am 
considered not qualified for retention in 
the military service by reason of 
physical disability which has been found 
to have esixted [sic] prior to my 
enlistment (induction) and which is 
neither incident to nor aggravated by my 
military service.  

The veteran's signature is on the document.  

In February 1981, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating 
that he was seeking compensation for seizures, which had 
"started in 1974 but got more frequent while in service.[]  
Before I entered service[,] I was taking no medication."  

In a July 1981 rating decision, the RO denied the claim for 
service connection for a seizure disorder, stating that the 
disability had preexisted service and was not aggravated 
during service.  

In April 1982, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, stating that he was presently 
hospitalized for seizures and that he had been treated for 
such disorder while in service.  He stated he wanted to 
reopen his claim for service connection for a seizure 
disorder.  In a May 1982 letter, the RO stated the following:

Service connection for your seizure 
condition was denied by rating action on 
July 27, 1981.  Your service medical 
records indicate that your seizure 
condition existed prior to enlistment.  
The only evidence which would be 
considered a new and material basis with 
which to reopen your claim would be 
evidence which establishes your seizure 
disorder increased in severity during 
service beyond the natural progress of 
the disease (in other words, the progress 
that would have occurred whether or not 
you had been in service).  Otherwise, an 
increase in severity after service is not 
a new and material basis with which to 
reopen your claim.

In June 1983, the veteran submitted a VA Form 21-4138 stating 
that he was filing a claim for service connection for "body 
seizures," which had developed in 1979 while on active 
service.  

In 1983, the RO requested private medical records dated back 
to the veteran's childhood from two identified physicians.  
Obtained records are dated from 1960 to 1972, which addressed 
various complaints.  In March 1972, the veteran fell and hit 
his head on concrete, but was not unconscious.  He had a 
headache when he stooped down.  The physician indicated that 
there was no evidence of a serious head injury. The 
impression was concussion.  The records show no complaints or 
findings concerning a seizure disorder.

The veteran was hospitalized by the VA in February 1981.  It 
was noted that he had been recently discharged from service 
with a three-to-four year seizure history.  The veteran 
reported he had two to three seizures a month, particularly 
when he was tired.

VA medical records dated from 1981 to 1993 have been 
associated with the claims folder.  The veteran was brought 
to a VA clinic in February 1981 by ambulance and was noted to 
have slurred speech.  His sister related that the seizure had 
occurred during his sleep.  The examiner noted a four-year 
history of a seizure disorder and that the veteran had missed 
one dose of medicine.  

In January 1987, the veteran reported a history of seizures 
since 1979.  In February 1988, the veteran reported he had 
had one seizure since his last visit but had missed 
medication.  The examiner stated the veteran had a grand mal 
seizure disorder for the past nine to 10 years, which had 
been maintained on medication.  The impression was grand mal 
seizure disorder.  In November 1989, the veteran was seen for 
follow-up.  The examiner stated that the veteran's seizures 
were of questionable etiology and a workup in 1978 or 1979 in 
Germany had been negative.

Received in 1993 were statements from the veteran's parents 
and a number of people who had known him since the early 
1970's.  Each statement stated the following:

TO WHOM IT MAY CONCERN:

My name is ____________________.  I have 
known [the veteran] since the early 
seventies and never knew him to have 
seizures.  I live at _______________.  I 
am employed at ______________ as a 
________________.

I certify that the above statement is 
true to the best of my knowledge.

These statements were signed by various individuals, who 
filled in the blanks.  GS indicated he and the veteran had 
gone to school together and he never knew the veteran to have 
seizures.  VG stated she had known the veteran all of her 
life and had lived next door to him for 15 years and never 
knew the veteran to have seizures.  The veteran's father 
indicated that he knew the veteran did not have "any type of 
problem before" he entered the service.  The veteran's 
mother stated that she knew the veteran did not have seizures 
before he went into service and that the veteran had lived 
with her all of his life.

Also received in 1993 were the veteran's school records.  One 
document, which was undated, showed medical history in that 
there was no family history of tuberculosis, allergies, or 
diabetes.  The veteran's grades and aptitude test results 
were shown.  One document had a notation dated in May 1976 
that the veteran had 30 hours of classroom drivers education 
and 12 hours of simulation.

In October 1993, the veteran presented testimony at a hearing 
before the RO.  The veteran's representative pointed out that 
the veteran had submitted statements from people who had 
known the veteran all of his life.  He stated that people in 
the school system and physical education never knew the 
veteran to have seizures.  The veteran testified that he had 
his first seizure in 1979, while in basic training.  The 
veteran was asked whether he understood the "expeditious 
discharge" in service, and he answered that he did not.  He 
stated he had signed documents after he had had a seizure and 
was not lucid.  The veteran denied remembering having made a 
statement that his seizures had started in 1974.  He also 
stated that he wanted to go home and signed any document that 
had been presented to him.  

In the December 1993 rating decision, which denied reopening 
the claim for service connection for a seizure disorder, the 
RO stated that while the veteran's testimony at the October 
1993 hearing was new; however, that the testimony did not 
rebut the objective evidence contained in the service medical 
records and there had been no material evidence presented to 
establish objectively that the seizure disorder was incurred 
in or aggravated by service.  The RO stated that the service 
records clearly and objectively showed that there was a 
history of a seizure disorder prior to military service and 
no evidence of aggravation during service beyond what would 
be considered normal progression.  

In April 1994, the veteran presented testimony at a hearing 
before the RO.  The veteran was asked why he had stated in 
service that he had had seizures prior to service.  The 
veteran stated that at the time he was confused and 
disoriented and did not remember making this statement.  He 
stated he was heavily medicated at that time.  The veteran 
was then asked why he indicated on his 1981 application for 
benefits that the seizure disorder had existed prior to 
entrance into service.  The veteran responded that he was 
confused at that time as well.  He added he had been in the 
hospital and was on medication when he completed the 
application.  He was asked if someone had helped him with the 
application and if that person told him what to put on the 
application, and he answered in the affirmative.  The veteran 
stated he did not remember making statements in service that 
a seizure disorder had existed prior to service.  He also 
stated he had never had a seizure before service.  

A July 1994 medical record indicates that a private physician 
reported that he had examined the veteran.  The impression 
was seizure disorder.  The veteran stated that in 1979, while 
he was in service, he had had a grand mal seizure.

In January 1996, the veteran presented testimony before the 
undersigned Veterans Law Judge.  There, the veteran stated he 
did not have seizures prior to his entrance into service.  
The undersigned asked the veteran whether he had any episodes 
of loss of consciousness prior to service, and the veteran 
stated he did not.  He was then asked if he had any idea 
where the service doctors had obtained the information to 
indicate he had had seizures prior to service.  The veteran 
stated he was given an order to sign "this statement" and 
that "as a soldier you do what you're told or suffer or die 
of the consequences."  The veteran was unable to recall what 
history he had given of his episodes of loss of consciousness 
while he was in service.  

A July 1996 VA examination report shows that the examiner 
noted that he had the veteran's records from the VA medical 
center dated back to at least the early 1980's, when the 
veteran was diagnosed as having idiopathic grand mal 
seizures.  The veteran insisted that his first seizure was 
when he was in the barracks in service.  He denied ever 
having had seizures before this.  The examiner pointed out 
that some of the records he had reviewed showed that the 
seizure disorder had dated back to 1974, which was "a number 
of years before service time."  He noted the veteran had had 
a very minor head injury when he was young and that no one 
had really connected this head injury to his seizure 
disorder.  The examiner entered an impression of idiopathic 
major motor seizure disorder, which was longstanding and 
under fair control "at best."  The examiner stated that the 
exact degree of control was unknown because the histories of 
the veteran and his spouse conflicted.  The examiner also 
noted that although records suggested onset before service 
entry, the veteran disputed such.  He added that the veteran 
was not a good historian.  The examiner stated that he was 
unable to "shed any further light on this situation" and 
would refer such determination to the people who make 
administrative decisions as to whether or not the seizure 
disorder is service connected.

In November 1999, the Board referred the veteran's claims 
folder to a private physician for an independent medical 
expert opinion concerning the most probable etiology and date 
of onset of the veteran's seizure disorder and to what degree 
of certainty could it be said that the seizure disorder pre-
existed service.  In addition, the Board asked that if it was 
determined that the seizure disorder pre-existed service, the 
independent medical expert should opine whether such was 
aggravated in service.  The following month, the independent 
medical expert provided the following opinion:  

[The veteran's] epilepsy is most likely 
an idiopathic disorder or perhaps one 
associated with a genetic predisposition.  
By description, the seizures are tonic-
clonic in type and usually nocturnal in 
occurrence.  [The veteran's] subsequent 
clinical course of similar stereotyped 
seizure, essentially normal neurological 
exam, minimal abnormalities on EEG, and 
normal computed tomography of the head, 
supports this diagnosis/etiology.  This 
seizure disorder was not caused by any 
activities related to his time spent in 
military service.  The patient would 
likely have experienced seizures, at a 
similar age, regardless of his entrance 
into military service.

The date of onset of a seizure disorder 
is historical and based on observation 
and documentation of the event.  It is 
not infrequent for the "initial" 
witnessed event to be pre-dated by those 
which are unwitnessed, undocumented, or 
mild enough in severity to be 
misinterpreted and not identified as 
epileptic or seizure events.  With this 
in mind, [the veteran's] earlier 
childhood/medical records and lay 
statements are somewhat irrelevant, in 
that they do not exclude an earlier date 
of seizure occurrence.  Also, in this 
respect, [the veteran's] own 
documentation would not be discounted and 
it is very likely that he suffered 
seizure[]s prior to his first 
"witnessed" event while in military 
service.  I would feel comfortable 
predating [the veteran's] first seizures 
to occurring before his entry into 
military service.

Why [the veteran's] seizures would become 
more prevalent in military service has 
several explanations.  The first is that 
[the veteran's] age at the time of 
military service corresponds to a not 
infrequent peak in the initial or 
prominent activity of his seizure type.  
Another likely precipitant could be lack 
of proper sleep or, not in [the 
veteran's] case, poor health or 
concurrent disease.  Finally, as per 
later outpatient records, excessive 
ethanol intake (1-8-93, it was recorded 
that the patient had "heavy ethanol 
consumption in the evening a couple of 
days prior to the onset of seizures.")

The activity or frequency of [the 
veteran's] seizures is not related to his 
activity or events that occurred within 
his period of military service.  While in 
the service, as well as afterwards, his 
increase in seizure frequency, or 
occurrence, appears to be more related to 
poor compliance and associated with sub-
therapeutic medication drug levels.  
Therefore, his military service did not 
worsen, increase, or precipitate his 
seizure disorder or its subsequent 
control with medication.

Finally, the medical worsening of a 
seizure disorder is based on both seizure 
frequency and unresponsiveness to 
adequate medical management.  This does 
not appear to be occurring in [the 
veteran's] particular case.  He appears 
to do well, in regards to seizure 
frequency, when compliance is maintained 
as well as the maintenance of adequate 
medication level.

II.  Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2003).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. § 
3.304(b)(3).

As noted in the October 2003 joint motion, there has been a 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, under 38 U.S.C.A. § 1111, as recently 
interpreted under Cotant v. Principi, 17 Vet. App. 116 
(2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, 
to rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. 
App. 412 (196).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

A.  Pre-existence

The veteran, through his representative, has asserted that 
the evidence cannot establish that the veteran's seizure 
disorder pre-existed service by clear and unmistakable 
evidence.  Specifically, he states that the Board cannot rely 
on several documents in the claims file in making a 
determination that the seizure disorder pre-existed service.  
The veteran asserts that the medical board's December 1980 
finding in service that the veteran had had approximately a 
dozen seizures since 1974 is insufficient to rebut the 
presumption of soundness since the veteran would not have had 
to have seizures prior to service based on the number of 
seizures.  The veteran's representative listed the number of 
seizures he had while in service, which was approximately 12 
seizures.  Thus, it was his argument that the "dozen" 
seizures had all occurred while the veteran was in service, 
which could not establish a pre-existing condition.  

As to the October 1979 document, wherein the veteran admitted 
to a history of epilepsy or fits, the veteran's 
representative argues that such document is not probative of 
the issue at hand, as it states nothing more than the veteran 
had been treated previously for epilepsy.  "Since the 
Service Medical Records indicate a history of seizures in 
basic training, which began in July of 1979, the statement is 
not evidence with which the presumption can be rebutted."  
Additionally, he argues that under 38 C.F.R. § 3.304(b)(3) 
(2003) (which states that signed statements of a veteran 
relating to the origin, or incurrence of any disability or 
injury made in service, if against his interest, is of no 
force and effect if other data do not establish the fact), 
use of that document is prohibited to make the determination 
that the seizure disorder pre-existed service.

As to the veteran's February 1981 original claim for 
compensation, wherein the veteran stated that his seizure 
disorder had pre-existed service and was aggravated during 
service, the veteran's attorney states that the veteran was 
confused and that what he wrote on that application had been 
suggested by someone at the hospital who was helping him fill 
out the form.  

As to the notation of a four-year history of seizures in a 
February 1981 VA medical record, the veteran's  
representative asserts that this report lacks credibility 
because the veteran was unable to comprehend questions.  He 
also states that the other February 1981 treatment record 
which indicated a three-to-four-year history of seizures was 
"nothing more than the stated grounds for his discharge" 
from the VA facility.  Finally, the veteran's representative 
asserts that the May 1989 records that indicate the seizures 
started in 1978 or 1979, was an attempt by the veteran to 
state his seizures had begun while he was in Germany and that 
it was taken out of context.  He states that this statement 
is "no evidence at all[,] as it merely demonstrate[d] that 
the veteran was unable to correlate dates with events."  

The Board has carefully reviewed the evidence of record, 
including the veteran's arguments, and finds that a seizure 
disorder clearly and unmistakably existed prior to entrance 
into service.  The reasons are explained below.

At pre-induction, in May 1979, neurological examination was 
normal.  Thus, no defects of the veteran's neurological 
system were noted.  Therefore, there is no examination 
disclosing defects when the veteran entered active duty, and 
the veteran is entitled to a presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service, which the Board finds that 
the seizure disorder has.  Initially, the Board notes that 
seizures are occurrences that are observed and can be 
reported by lay people.  Thus, the veteran is competent to 
report having seizures prior to service, although he is not 
competent to state that he had a seizure disorder prior to 
service.  

The Board finds that service medical records, standing alone, 
establish by clear and unmistakable evidence that the 
seizures started prior to service.  The veteran denied any 
history of a seizure disorder at the time he entered service 
in May 1979.  However, from then on, throughout the veteran's 
service, he consistently admitted to a history of seizure 
disorders prior to service.  For example, in the October 1979 
review of medical history, the veteran admitted having a 
history of "[c]onvulsions (epilepsy)."  As stated above, 
the veteran indicated he would explain his report of history, 
but there was no explanation shown.  Regardless, he admitted 
to a history of convulsions.

In February 1980, when the veteran was brought to a hospital 
after having a seizure, the examiner stated the veteran had 
been on unknown seizure medications "when [a] civilian" but 
was no longer on medication.  The Board finds that the 
examiner would not have stated such had the veteran not 
reported this history.  Additionally, at the time, the 
veteran reported he had undergone multiple 
electroencephalograms and a brain scan without any 
abnormalities.  While the veteran had stated in January 1980 
that he had undergone a test when he had a seizure in basic 
training, that would not have indicated "multiple 
electroencephalograms."  Thus, this would cause the 
undersigned to believe that the veteran had undergone 
electroencephalograms prior to service.  Therefore, the 
February 1980 medical record is evidence that supports the 
finding that the veteran had seizures prior to service.

Later in February 1980, the veteran was referred for an 
electroencephalogram, at which time the examiner stated that 
the veteran had a seizure history "mostly in civilian 
records," which were "not available."  Again, this is 
another admission by the veteran that he had seizures while a 
civilian, which could only be prior to the veteran's entrance 
into service.  

Additional evidence supporting the Board's finding that a 
seizure disorder clearly and unmistakably existed prior to 
service is the November 1980 medical board proceeding 
determination, where three military physicians determined 
that grand mal epileptic seizures existed prior to service.  
This finding by three medical professionals was made 
contemporaneous to service, and the Board gives such finding 
high probative value.  The medical professionals are in the 
best position to make a determination that a disease existed 
prior to service and they are competent to make such a 
determination.  Additionally, the determination is in 
agreement with the veteran's consistent report of having 
seizures prior to service.  Again, from October 1979 until 
the veteran was discharged from service, nowhere in the 
service medical records does the veteran state that he never 
had seizures prior to service.  In fact, he admitted on four 
occasions that he had seizures prior to service.  

In December 1980, the veteran reported he had had episodes of 
loss of consciousness approximately a dozen times since 1974.  
This is yet another example of the veteran reporting having 
seizures prior to service.  The veteran's representative has 
attacked this report of history on two bases.  One, he states 
that that there is nothing to substantiate how the examiner 
received this information.  Two, the veteran's representative 
asserts that the veteran had approximately 12 inservice 
seizures at the time of the December 1980 evaluation and that 
this could establish that all 12 seizures reported by the 
veteran had occurred in service and would not indicate the 
veteran had seizures prior to service.  

As to the veteran's representative's first argument, the 
Board finds no reason to doubt this statement by the 
examiner, as it is wholly consistent with the veteran's 
report of history in October 1979 and February 1980 (on two, 
different occasions).  Additionally, it is unlikely that the 
examiner fabricated the year the seizures started or the 
number of seizures.  The Board has no reason to doubt this 
part of the December 1980 evaluation.  As to the veteran's 
representative's second argument, the Board understands this 
reasoning; however, it finds that the year of 1974 was 
reported for a reason.  And, when this document is reviewed 
with the October 1979 report of medical history and the 
February 1980 treatment records, it further substantiates the 
finding that the veteran had seizures prior to entering 
service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) 
(Court concluded, as a matter of law, that the presumption of 
soundness was rebutted by clear and unmistakable evidence 
consisting of the veteran's own admissions during inservice 
clinical evaluations of a preservice history of psychiatric 
problems).

The Board agrees with the veteran's representative that the 
December 1980 Application for Expeditious Discharge would 
fall under the type of document prohibited under 38 C.F.R. § 
3.304(b)(3) to use in determining that the disability pre-
existed service.  Thus, the Board has not considered this 
statement in making its determination.  The veteran's 
representative has argued that the October 1979 document 
cannot be used to determine that seizures had pre-existed 
service, as it is signed by the veteran and is a statement 
against interest.  The Board finds that it is arguable 
whether this document falls under section 3.304(b)(3) because 
that statement was made in connection with the veteran's 
medical history, as opposed to it being a statement against 
interest.  Regardless, the Board finds that the February 1980 
medical records and the December 1980 examination establish 
by clear and unmistakable evidence that seizures pre-existed 
service.  The Board notes that the statements the veteran 
made in February 1980 and December 1980, when he was being 
treated for the seizures, would not be considered to be 
statements against interest, as he was simply reporting his 
medical history.  See id.  Additionally, the veteran did not 
sign these medical records.  See id.  All of these statements 
were made contemporaneous to the veteran's service, which 
only heightens their probative value.

Next, furthering the Board's belief that the veteran had a 
pre-existing seizure disorder prior to entrance into service, 
the veteran submitted a VA Form 21-526 in February 1981.  
There, he stated, under no uncertain terms, that he was 
seeking compensation for seizures which had started in 1974 
and were aggravated during service.  That application is 
signed by the veteran, where he certified that the 
"foregoing statements are true and complete to the best of 
my knowledge and belief."  Thus, the veteran swore that the 
statement he made in that application was true and complete 
to the best of his knowledge.  This statement by the veteran 
is consistent with those he made while in service, and the 
Board has no basis to question the veracity of such 
statements by the veteran, as he continued to provide the 
same story he provided in service.  At this point, since 
October 1979, the veteran had been reporting that his 
seizures had started prior to service.  

A February 10, 1981, VA treatment record shows a four-year 
history of seizures, which would place the veteran's seizures 
back to 1977.  The veteran was hospitalized at a VA facility 
on February 22, 1981, at which time it was noted that the 
veteran had a history of seizures for three to four years.  
This would place the inception of his seizures in 1977 and 
1978, which predate his service and further substantiates the 
Board's finding that a seizure disorder clearly and 
unmistakably existed prior to service.  

The Board is aware that the veteran's representative has 
asserted that at the time the veteran completed his 
application for compensation, he was confused, as he had just 
had a seizure and that he was told what to put in the 
application.  The Board does not find this argument 
persuasive.  It seems that every time the veteran has 
admitted to having seizures prior to service, it has been 
alleged that the veteran was confused or was told what to 
state regarding his medical history and that such statements 
by the veteran lack credibility.  It is too coincidental that 
every time the veteran reports a history of seizure which 
would have dated them back to prior to his entrance into 
service, there is an excuse for such report of history.  From 
October 1979 to February 1981, the veteran consistently 
reported a medical history of seizures, which would have 
dated the seizures back to prior to his entrance into 
service.  When the veteran was first released from service, 
he continued to provide medical history of a pre-existing 
seizure disorder, as he stated that such had begun three to 
four years prior.  The Board finds that all of these reports 
of medical history by the veteran himself, particularly when 
he provided a sworn statement on his application for 
compensation, establish by clear and unmistakable evidence 
that the seizure disorder pre-existed service.

The Board is also aware of the evidence that the veteran has 
submitted to refute the finding that a seizure disorder 
clearly and unmistakably existed prior to service but finds 
that this evidence is outweighed by the evidence that 
supports the finding that a seizure disorder pre-existed 
service.  For example, the veteran's representative has 
asserted that the lay statements from family and friends and 
the veteran's school records establish that the veteran did 
not have a seizure disorder prior to service.  As to the 
school records, which show no findings related to a seizure 
disorder, the Board finds that the absence of notation 
regarding seizures in the veteran's high school records 
indicates only that none were observed during school or that 
none disrupted his education, and does not tend to prove or 
disprove the existence of a seizure disorder prior to 
service.  

As to the numerous pre-typed statements from family and 
friends, the Board finds that these letters are merely 
identical form letters made up for the individual to fill in 
the blanks, none of which are notarized.  The Board has given 
these statements little probative value, as most of these 
people may have never observed a seizure.  The veteran's 
parents' statements have more probative value, as they lived 
with the veteran and would have first-hand knowledge of the 
veteran's medical history.  However, the Board finds that the 
veteran's medical history that he provided in service of pre-
existing seizures is more probative than statements made more 
than 12 years following the veteran's discharge from service.  
First, his statements were made contemporaneous to his 
service, which gives them high probative value.  The veteran 
made those statements in service while seeking treatment for 
seizures, which the Board believes would cause his statements 
to be inherently credible.  The statements the veteran's 
parents made were made at a time when the veteran was seeking 
monetary benefits.  This is another reason for the Board to 
give these statements less probative value.  

The Board notes that in the 1996 VA examination report, the 
examiner was not able to state whether or not the veteran's 
seizure disorder pre-existed service.  In the December 1999 
independent medical expert opinion, he stated that he felt 
comfortable stating that the veteran's seizure disorder pre-
existed service.  The Board has not given these opinions much 
probative value in making the determination that a seizure 
disorder clear and unmistakably existed prior to service.  
Rather, the Board finds that the service medical records and 
those records created close to the time the veteran was 
discharged from service provide the most probative value in 
this determination.  

The Board notes that the veteran's representative has 
asserted that if each piece of evidence that supports the 
finding of seizures pre-existing service cannot rise to the 
level of establishing by clear and unmistakable evidence that 
the disease existed prior to service, then the sum of all of 
this evidence cannot "rise[] to the level of clear and 
unmistakable evidence."  This is not the standard that is 
used in making a determination that a disease or injury 
clearly and unmistakably existed prior to service.  That 
standard is based upon review of the entire evidence of 
record.  Just because one piece of evidence, standing alone, 
would not establish by clear and unmistakable evidence that a 
disease existed prior to service, does not mean that the 
evidence, as a whole, cannot meet this standard.  

The Board has reviewed the entire evidence of record and is 
left with the distinct opinion that the seizure disorder 
clearly and unmistakably existed prior to service for the 
reasons stated above, and there is no doubt to be resolved.

B.  Aggravation

The Board has determined that a seizure disorder clearly and 
unmistakably existed prior to service.  The question now is 
whether a seizure disorder was aggravated during service.  If 
the answer is yes, then the presumption of soundness has not 
been rebutted.  See VAOPGCPREC 3-2003 (July 16, 2003) (to 
rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service).

The veteran's representative has argued that aggravation of 
seizures during service is "obvious."  He states that the 
veteran underwent numerous seizures while in service, which 
were so severe that he was brought before a medical board and 
discharged as a result of the seizures.  He concludes that 
the service medical records provide a prima facie record of 
aggravation.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports a finding that the seizure 
disorder was aggravated in service.  The service medical 
records show that the veteran reported he had had 
approximately a dozen seizures since 1974.  Whether that 
number included the ones he had in service is unknown.  If 
the Board calculates it as being the number of seizures he 
had prior to service, this would establish one seizure 
approximately every five to six months.  Therefore, the 
number of seizures in service would indicate a much higher 
frequency.  If the Board calculates the veteran's report of 
history to include the number of seizures in service, it 
would indicate that he had approximately one or two seizures 
prior to service.  This also would indicate a much higher 
frequency of seizures while in service.  Thus, no matter how 
the Board views the veteran's inservice statement, it still 
establishes that a seizure disorder was most likely 
aggravated during service.  

While the independent medical expert opinion has indicated 
that there was no worsening of the seizure disorder, the 
Board finds that such medical opinion may be not as probative 
as initially thought.  Upon reading the opinion, it appears 
that the independent medical expert was under the impression 
that the condition must be caused by or aggravated by some 
event or activities in service and not merely first occurring 
or worsening while the veteran was in service, which is not 
the case in order to establish aggravation of a pre-existing 
condition.  Thus, the Board has not given the independent 
medical expert's determination of aggravation in service any 
probative value.

For the above reasons and resolving all reasonable doubt in 
favor of the veteran, the Board finds that the seizure 
disorder was aggravated in service.  Therefore, based upon 
the application of the Office of General Counsel opinion, 
because VA has not been able to prove both that the 
disability clearly and unmistakably existed prior to service 
and was not aggravated in service, the presumption of 
soundness has not been rebutted.  Accordingly, service 
connection for a seizure disorder is warranted based upon 
having been incurred in service.  See id.  




ORDER

Service connection for a seizure disorder is granted.



___________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



